Title: To George Washington from Benjamin Walker, 11 March 1785
From: Walker, Benjamin
To: Washington, George



Dr Sir
New York March 11th 1785

I had the pleasure to write to your Excellency in Decr last and at the same time to send you (Via Norfolk) some Trees and other things which must I think have got to hand as I heard of their safe arrival at Norfolk from whence they were to be immediately forwarded.
   Mr John Blagge who went supercargo of the Ship Hope for Alexandria which Sailed yesterday was so good as to take Charge of a Case and a barrell—the former containing some Wax Work and the latter some Pease delivered me by the Governor to ship to you[.] the Vessell sailed rather sooner than I expected & thereby prevented my giving the Letter to Mr Blagge—I do not know whether Gov. Clinton informd you that the Grape Cuttings left by Mr Williamos—with Mr Beekman—all Died it seems they were so far gone on their arrival that they could not be recovered tho’ great pains were taken, by Mr Beekmans Gardiner, for the purpose.
Your Excellency I doubt not has such frequent & better information than I could give—of the State of public matters, that it [is] not worth while for me to enter on them—You will have heard that Genl Knox is put at the head of the War Office—my old Friend the Baron is here and I believe is making a final Settlement with Congress—I sincerely wish they had the power and disposition to do something that would enable him to pass the remainder of his days easy but your Excellency knows as well as myself—that it is not a small matter would suffice for this—I believe he means to go to Europe if a War should break out there & he cannot get a provision here.
Colo. Smith has obtained the Post of Secy to the Embassy to the Court of London with an appointment of 3000 Dollars—without any profession but the Military and accustomed to

move in a certain Stile he really wanted something of the kind and I am heartily glad he has got it—Humphreys it seems has not lost his Military views but has written to Congress for a Regiment on any Establishment that may take place.
Permit me to present my most respectfull Compliments to Mrs Washington and to the rest of the family and be assured of the inviolable attachment with which I have the honor to Dr Sir Your Excellys obliged & Obedient Servant

Ben Walker

